Citation Nr: 1107951	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel





INTRODUCTION

The Veteran served on active duty from November 1985 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision.


FINDING OF FACT

The evidence fails to show that the Veteran is unemployable as a 
result of his service connected disabilities.



CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
disability or more.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment.  

The Veteran asserts that he is unable to work on account of his 
service connected disabilities: a right knee disability (rated as 
30 percent disabling for internal derangement and at 10 percent 
for arthritis) and for a pain disorder secondary to his right 
knee disability (rated as 30 percent disabling).  The Veteran's 
combined rating is 60 percent, and since the disabilities arise 
from a common etiology, they may be considered a single 
disability for purposes of a TDIU evaluation.  38 C.F.R. 
§ 4.16(a).  Therefore the Veteran meets the schedular criteria 
for a TDIU.    

The record shows that in October 2000, the Veteran filed a claim 
seeking a TDIU arguing that his right knee disability prevented 
him from working.  

The Veteran underwent a VA examination in December 2000 at which 
the examiner stated that he did not think the Veteran's knee had 
been limiting him as much as he claimed, due to the fact that the 
Veteran did not have any quadriceps atrophy.

At a VA examination in December 2001, the examiner stated that 
the Veteran did not seem to be having significant disability as a 
result of his chronic right knee pain.
At a VA examination in November 2003, the examiner stated that 
the Veteran's employability may be moderately limited by his 
psychological capacity, including pain and personality problems, 
and suggested that the Veteran might be better suited by a less 
demanding work environment.  In a December 2003 addendum, it was 
noted that the Veteran's concurrent use of alcohol and drugs 
exacerbated his problems.

At hearing before the Board in June 2005, the Veteran testified 
that he felt extraschedular consideration was warranted for 
unemployability, but his argument appeared to hinge more on the 
fact that his character of discharge made employers less willing 
to hire him.  However, this argument does not support a grant of 
TDIU, as the determination as to whether a TDIU is warranted is 
not based on whether someone is willing to hire the Veteran, 
rather it is based on a determination as to whether the Veteran's 
service connected disabilities prevent him from working.

At a VA examination in April 2006, the examiner noted that the 
Veteran had virtually no abstinence from substances since being 
released from the military with his only period of abstinence 
coinciding with his incarceration.  It was noted that cannabis 
and cocaine screens were positive at the time of the examination.

In August 2007, a VA examiner concluded that it was more likely 
than not that the Veteran's pain disorder had its origin in the 
service.  However, the examiner found that the pain was mild and 
he stated that he did not find evidence that any Axis I 
psychiatric disorder precluded employment.  The examiner did not 
find any impairment in thought processing or communication and 
found that the Veteran's psychiatric disorder did not preclude 
his activities of daily living.

The Veteran was next examined for VA purposes in May 2010.  The 
examiner noted that the Veteran tended to state that his problems 
involved things like "social and occupational impairment" (e.g. 
criteria for an increased rating) rather than describing actual 
symptoms.  The Veteran's thought processes were tight and logical 
and no loosening of association was noted.  The Veteran was 
oriented in all spheres.  The examiner diagnosed the Veteran to 
have a pain disorder, but assigned a Global Assessment and 
Functioning Score (GAF) of 75 which is indicative of symptoms 
that cause no more than slight impairment.  The examiner noted 
that at the examination the Veteran did not report significant 
pain related to his knee (the basis of the grant of service 
connection for his pain disorder), and the examiner found many 
inconsistencies in his report.  The examiner opined that he did 
not find evidence of any psychological disorder that would 
preclude employment and he found no psychiatric disorder that 
would preclude activities of daily living.

The Veteran also underwent a VA examination of his service 
connected right knee in May 2010, at which he reported working as 
a farm laborer in 2007, although he denied being able to work 
since that time.  After conducting a thorough physical 
examination, the examiner opined that the Veteran's right knee 
disability did not preclude employment.  The examiner explained 
that the Veteran was observed for 30 minutes during which time he 
had no major difficulty with his right knee.  The examiner 
indicated that the Veteran could easily perform sedentary 
activities.  He added that the Veteran had excellent 
musculoskeletal build and did not have any of the atrophy that 
one would expect if the Veteran was indeed incapacitated.  The 
examiner added that a MRI showed minimal disease in the right 
knee.

As such, the Veteran has received thorough examinations with 
well-reasoned medical opinions as to his employability.  VA 
treatment records were reviewed, but the records do not address 
the Veteran's employability.

The Board has reviewed the evidence of record, but the fact 
remains that the medical evidence does not show that the Veteran 
is unemployable as a result solely of his service connection 
disabilities.  While the Veteran has argued that he is 
unemployable, to the extent his argument is considered competent, 
the Board does not find it to be credible given the physical 
findings at his recent VA examinations.  These examinations 
showed the Veteran to be in good physical shape without atrophy 
and with only minimal psychiatric impairment; and both examiners 
found no evidence to support a finding of unemployability.  

As such, the medical evidence of record fails to demonstrate that 
the Veteran is unemployable based on his service connected 
disabilities, and the criteria for a TDIU have therefore not been 
met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
including how disability ratings and effective dates are 
determined.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA treatment records have been 
obtained and the Veteran has not alleged receiving any private 
treatment for his service connected disabilities and he has 
denied receiving Social Security Administration (SSA) disability 
benefits.  Additionally, the Veteran testified at a hearing 
before the Board.   

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
which the Board finds were thorough and adequate.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from him, and provided the 
information necessary to evaluate his claim. 
 
VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

ORDER

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


